Title: From John Adams to Muscoe Livingston, 10 April 1780
From: Adams, John
To: Livingston, Muscoe


     
      Sir
      Paris Hotel de Valois Ruë de Richelieu April 10. 1780
     
     I received your favour of the 28 March, some days ago, and thank you for your kind Congratulations on my safe arrival. Your letter to Governor Livingston I sent along to him, with other Letters I carried to America. I had not the Pleasure of seeing him, as I had not an opportunity to travel that Way. I am glad to hear that you have recovered your Health, and if you go to America, wish you an agreable Passage. It is not in my Power to procure you a Passage in one of the Men of War, but it is very probable you may obtain one nearer where you are by an Application to the proper Persons, who have Authority for it, if indeed these Vessells are bound to North America, because your Acquaintance with the Coast may be of service to them. Please to present my respects to Mr Schweighauser and family. I have the Honour to be with respect, sir your most Obedient and humble sert
    